Exhibit 10.13

SETTLEMENT AGREEMENT AND
FULL AND FINAL RELEASE OF CLAIMS

            This Settlement Agreement and Full and Final Release of Claims
(“Agreement”) is made and entered into between James B. Garner (“Mr. Garner” or
“Employee”) and Verilink Corporation (“Verilink” or “the Company”).

             1.     SEVERANCE. Mr. Garner and Verilink have agreed to end their
employment relationship in a manner such that Mr. Garner’ employment with
Verilink terminated effective August 21, 2002 (“Effective Separation Date”).

             2.     CONSIDERATION. In consideration of Mr. Garner’s decision to
enter into this Agreement, Verilink will provide Mr. Garner with the following:

                        (a)   The continuation of his current salary for a
period of six (6) months following the effective date of this Agreement. In the
alternative, Verilink may at any time choose to pay Mr. Garner a lump sum
payment equal to the outstanding balance of his remaining salary. All such
payments are subject to applicable legal withholdings.

                        (b)   The payment of COBRA premiums for continuation of
the coverage currently in effect for Mr. Garner and Mr. Garner’s covered
dependents under the medical, dental and vision plans for a period of six (6)
months from his Effective Separation Date, if Mr. Garner so elects COBRA
continuation within the applicable period. These payments will be started
following the effective date of this Agreement.

                        (c)   Mr. Garner will be covered under Verilink’s
“Directors & Officers” insurance policy in accordance with the terms of that
policy.

                        (d)   Mr. Garner will receive an amount equal to the
amount accrued under the Salary Recovery Program for the quarter ending June 30,
2002 and a prorated amount for the period beginning July 1, 2002 and ending on
the date of termination.

            Whether or not Mr. Garner executes this Agreement, Verilink will
provide Mr. Garner with the following:

                        (e)   The right to exercise any vested stock options for
a period of three (3) months following Mr. Garner’s Effective Separation Date,
pursuant to Verilink’s current Stock Option Plan.

                        (f)   Whether or not Mr. Garner executes this Agreement,
Verilink will pay any accrued, but unused, paid-time-off as soon as
administratively feasible after his Effective Separation Date or within a
reasonable period after this Agreement becomes binding and effective, whichever
is later. All such payments are subject to the applicable legal withholdings.
Mr. Garner will not continue to accrue paid-time-off after the Effective
Separation Date.

             3.     NO OBLIGATION. Mr. Garner agrees and understands that the
consideration described in Paragraphs 2(a), 2(b) and 2(c) above are not required
by Verilink’s policies and procedures or by any prior agreement between Verilink
and Mr. Garner.

             4.     FULL AND FINAL RELEASE. In consideration of the payments
being provided to him above, Mr. Garner, for himself, his attorneys, heirs,
executors, administrators, successors and assigns, fully, finally and forever
releases and discharges Verilink, all subsidiary and/or affiliated companies, as
well as its and their successors, assigns, officers, owners, directors, agents,
representatives, attorneys, and employees (all of whom are referred to
throughout this Agreement as “Verilink”), of and from all claims, demands,
actions, causes of action, suits, damages, losses, and expenses, of any and
every nature whatsoever, as a result of actions or omissions occurring through
the effective date of this Agreement. Specifically included in this waiver and
release are, among other things, any and all claims for severance pay benefits
under the Employee Retirement Income Security Act of 1974 (ERISA), any and all
claims of alleged employment discrimination, either as a

 


--------------------------------------------------------------------------------

result of the separation of Mr. Garner’s employment, or otherwise, under the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
any other federal, state or local statute, rule, ordinance, or regulation, as
well as any claims for alleged wrongful discharge, negligent or intentional
infliction of emotional distress, breach of contract, fraud, or any other
unlawful behavior, the existence of which is specifically denied by Verilink.

            Nothing in this Agreement, however, is intended to waive
Mr. Garner’s entitlement to vested benefits under any pension or 401(k) plan or
other benefit plan provided by Verilink. Nor does this release waive any right
Mr. Garner may have to challenge the validity of this Agreement with the Equal
Employment Opportunity Commission (“EEOC”) with respect to any claim arising
under the Age Discrimination in Employment Act. Finally, the above release does
not waive claims that Mr. Garner could make, if available, for unemployment or
workers’ compensation.

             5.     NO OTHER CLAIMS. Mr. Garner represents that he has not
filed, nor assigned to others the right to file, nor are there pending, any
complaints, charges or lawsuits against Verilink with any governmental agency or
any court, and that he will not file, nor assign to others the right to file, or
make any further claims against Verilink at any time for actions or omissions
covered by the release in Paragraph 4 above. Nothing in this Agreement, however,
prohibits Mr. Garner from filing a charge or complaint with the EEOC with
respect to any claim arising under the Age Discrimination in Employment Act.

             6.     OWNERSHIP AND PROTECTION OF PROPRIETARY INFORMATION.

                        (a)   Confidentiality. All Confidential Information and
Trade Secrets, as defined below, and all physical embodiments thereof received
or developed by Mr. Garner while employed by Verilink are confidential to and
are and will remain the sole and exclusive property of Verilink. Mr. Garner will
hold such Confidential Information and Trade Secrets in trust and strictest
confidence, and will not use, reproduce, distribute, disclose or otherwise
disseminate the Confidential Information and Trade Secrets or any physical
embodiments thereof and may in no event take any action causing or fail to take
the action necessary in order to prevent, any Confidential Information and Trade
Secrets disclosed to or developed by Mr. Garner to lose its character or cease
to qualify as Confidential Information or Trade Secrets.

                                     (i)   “Confidential Information” means data
and information relating to the Business of the Company (which does not rise to
the status of a Trade Secret) which is or has been disclosed to Mr. Garner or of
which Mr. Garner became aware as a consequence of or through his employment
relationship with Verilink and which has value to Verilink and is not generally
known to its competitors. Confidential Information shall not include any data or
information that has been voluntarily disclosed to the public by Verilink
(except where such public disclosure has been made by Mr. Garner without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.

                                     (ii)   “Trade Secrets” means information
including, but not limited to, technical or nontechnical data, formulas,
patterns, compilations, programs, devices, methods, techniques, drawings,
processes, financial data, financial plans, product plans or lists of actual or
potential customers or suppliers which (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

                        (b)   Return of Company Property. Mr. Garner will
promptly deliver to Verilink all property belonging to Verilink, including,
without limitation, all Confidential Information and Trade Secrets (and all
embodiments thereof) then in Mr. Garner’s custody, control or possession.

                        (c)   Survival. The covenants of confidentiality set
forth in this Paragraph will apply as of the date Mr. Garner executes this
Agreement to any Confidential Information and Trade Secrets previously disclosed
by Verilink or developed by Mr. Garner during the course of his employment with
Verilink. The covenants restricting the use of Confidential Information will
continue and be maintained by Mr. Garner for a period of two (2) years following
the date of execution of this Agreement. The covenants restricting the use of
Trade Secrets will continue and be maintained by Mr. Garner following execution
of this Agreement for so long as permitted by the Alabama law.

2


--------------------------------------------------------------------------------

             7.     AGREEMENT NOT TO SOLICIT CUSTOMERS OR EMPLOYEES.

                        (a)   Agreement Not to Solicit Customers or Consultants.
Mr. Garner agrees that beginning immediately and continuing for a period of one
year from his Effective Separation Date, he will not, either directly or
indirectly, on his own behalf or in the service of or on behalf of others, (1)
solicit, divert, or appropriate or attempt to solicit, divert, or appropriate to
any third party, any individual or entity which was an actual or actively sought
prospective client, customer, or consultant of Verilink (determined at the date
Mr. Garner was last employed by Verilink and continuing for a period of one year
from his Effective Separation Date) and with whom Mr. Garner had material
contact during Mr. Garner’s term of employment with Verilink; or (2) interfere
in any way with Verilink’s business relationship with any person or entity.

                        (b)   Agreement Not to Solicit Employees. Mr. Garner
agrees that beginning immediately, and continuing for a period of one year from
his Effective Separation Date, he will not, either directly or indirectly, on
his own behalf or in the service of or on behalf of others, solicit, divert or
hire, or attempt to solicit, divert or hire, any person employed by Verilink,
and whom Mr. Garner supervised, either directly or indirectly, or hired on
behalf of Verilink, whether or not such employee is a full-time employee or a
temporary employee of Verilink and whether or not such employment is pursuant to
written agreement and whether or not such employment is for a determined period
or is at will.

             8.     NON-DISPARAGEMENT. Mr. Garner agrees that he has not and
will not make statements to clients, customers and suppliers of Verilink or to
other members of the public that are in any way disparaging or negative towards
Verilink, Verilink’s products or services, or Verilink’s representatives or
employees. Verilink agrees to use reasonable efforts to prevent its employees
and representatives from making or issuing any statements that are negative or
disparaging towards Mr. Garner or the termination of his employment.

             9.     NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT. This
Agreement shall not be construed as an admission by Verilink of any liability or
acts of wrongdoing or discrimination, nor shall it be considered to be evidence
of such liability, wrongdoing, or discrimination.

             10.     COMPLETE TERMINATION OF EMPLOYMENT RELATIONSHIP. Except as
set forth above, Mr. Garner and Verilink agree as a matter of intent that,
except for vested pension benefits, if any, this Agreement terminates all
aspects of the relationship between them for all time and that Mr. Garner will
not represent himself as an officer or employee of Verilink after the Effective
Separation Date. Mr. Garner acknowledges that neither Verilink nor any
subsidiary or affiliated company shall be under any obligation whatsoever to
consider him for reinstatement, employment, re-employment, consulting or other
similar status at any time. This provision will not preclude Mr. Garner from
contracting with Verilink on behalf of another company that has employed him. It
also will not preclude Verilink in the future from considering Mr. Garner for a
position, either upon request or otherwise, although Verilink cannot be
compelled to consider Mr. Garner for or to provide Mr. Garner with any position
at any time.

             11.     CONFIDENTIALITY. The nature and terms of this Agreement are
strictly confidential and they have not been and shall not be disclosed by
Mr. Garner at any time to any person other than his lawyer, his accountant, or
his immediate family, who shall be informed of and bound by this confidentiality
clause, without the prior written consent of an officer of Verilink, except as
necessary in any legal proceedings directly related to the provisions and terms
of this Agreement, to prepare and file income tax forms, or pursuant to court
order after reasonable notice to Verilink.

             13.     GOVERNING LAW. This Agreement shall be interpreted under
the laws of the State of Alabama.

             14.     SEVERABILITY. The provisions of this Agreement are
severable, and if any part of this Agreement except Paragraph 4 is found by a
court of law to be unenforceable, the remainder of the Agreement will continue
to be valid and effective. If Paragraph 4 is found by a court of competent
jurisdiction to be unenforceable, the parties agree to seek a determination by
the court as to the rights of the parties, including whether Mr. Garner is
entitled under those circumstances and the relevant law to retain the benefits
paid to him under the Agreement.

             15.     SOLE AND ENTIRE AGREEMENT. This Agreement sets forth the
entire agreement between the parties. Any prior agreements between or directly
involving the parties to the Agreement are

3


--------------------------------------------------------------------------------

superseded by the terms of this Agreement and thus are rendered null and void.
However, the following agreements remain intact and are incorporated herein by
reference: (1) the December 17, 1998 letter agreement between the parties
(executed on December 17, 1998), attached hereto as Attachment II; and (2) any
non-compete agreements or other prior agreements between the parties related to
inventions, business ideas, and confidentiality of corporate information.

             16.     NO OTHER PROMISES. Mr. Garner affirms that the only
consideration for him signing this Agreement is that set forth in Paragraphs
2(a), 2(b) and 2(c), that no other promise or agreement of any kind has been
made to or with him by any person or entity to cause him to execute this
document, and that he fully understands the meaning and intent of this
Agreement, including, but not limited to, its final and binding effect.

             17.     REMEDIES. Mr. Garner agrees that the covenants and
agreements contained in Sections 6 and 7 hereof are of the essence of this
Agreement; that each such covenant is reasonable and necessary to protect and
preserve the interests and properties of Verilink; that Mr. Garner has access to
and knowledge of Verilink’s business and financial plans; that irreparable loss
and damage will be suffered by Verilink should Mr. Garner breach any such
covenant and agreement; that each such covenant and agreement is separate,
distinct and severable not only from the other of such covenants and agreements
but also from the other and remaining provisions of this Agreement; that the
unenforceability of any such covenant or agreement shall not affect the validity
or enforceability of any other such covenant or agreement or any other provision
or provisions of this Agreement; and that, in addition to other remedies
available to it, Verilink shall be entitled to specific performance of this
Agreement and to both temporary and permanent injunctions to prevent a breach or
contemplated breach by Mr. Garner of any of the covenants or agreements.

             18.     ADVICE OF COUNSEL. Mr. Garner acknowledges that he has been
advised by Verilink to consult with an attorney in regard to this matter. He
further acknowledges that he has been given seven (7) days from the time that he
receives this Agreement to consider whether to sign it. If Mr. Garner has signed
this Agreement before the end of this seven (7) day period, it is because he
freely chose to do so after carefully considering its terms. Finally, Mr. Garner
shall have seven (7) days from the date he signs this Agreement to change his
mind and revoke the Agreement. If Mr. Garner does not revoke this Agreement
within seven days of his signing, this Agreement will become final and binding
on the day following such seven-day period.

             19.     SIGNATURE. The Agreement may be signed in counterpart
and/or through the use of facsimile signatures without effecting its binding
nature or effectiveness.

             20.     LEGALLY BINDING AGREEMENT. Mr. Garner understands and
acknowledges that (a) that this is a legally binding release; (b) that by
signing this Agreement, he is hereafter barred from instituting claims against
Verilink in the manner and to the extent set forth in Paragraph 4 and Paragraph
5 above; and (c) that this Agreement is final and binding.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS.




 


Date:                   08/27/02                                
                          /s/ JAMES B. GARNER                               
James B. Garner      


For: Verilink Corporation


 


Date:                   08/27/02                                 By:
                   /s/ LEIGH S. BELDEN                                  Full
Name: Leigh S. Belden
Title: President and Chief Executive Officer      


4